Citation Nr: 0112741	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-14 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for the veteran's home loan guarantee 
program.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel



INTRODUCTION

The veteran served in beleaguered status with the Philippine 
Commonwealth Army, United States Army Forces in the Far East 
(USAFFE) from December 8, 1941, to April 8, 1942, and had 
regular Philippine Army service from October 13, 1945, to 
February 17, 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in February 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

The veteran served in beleaguered status with the Philippine 
Commonwealth Army, United States Army Forces in the Far East 
(USAFFE) from December 8, 1941, to April 8, 1942, and had 
regular Philippine Army service from October 13, 1945, to 
February 17, 1946.  He had no additional verified service.


CONCLUSION OF LAW

The veteran is not eligible for VA home loan guarantee 
program benefits.  38 U.S.C.A. §§ 107, 3702 (West 1991 & 
Supp. 2000);  38 C.F.R. §§ 3.8, 3.9 (2000);  Sabonis v. 
Brown, 6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to VA home loan guarantee 
program benefits, pursuant to Title 38 Chapter 37 of the 
United States Code (38 U.S.C.A. §§ 3701-3775 (West 1991 & 
Supp. 2000).  As a threshold issue, the Board must determine 
whether the veteran has the requisite service for home loan 
guarantee program benefits.  In his June 2000 VA Form 9, the 
veteran contended he contended he had "old" (or regular) 
Philippine Scout service from November 1941 to February 1946.  
In correspondence dated in August 2000, the veteran contended 
that he was a prisoner of war for parts of his period of 
service, and also indicated that he had guerilla service.  

38 U.S.C.A. § 3702 (West 1991 & Supp. 2000) sets forth the 
service and other basic eligibility requirements for housing 
loan benefits.  The narrow question before the Board is 
whether the appellant's service, which qualifies him for some 
significant benefits, such as service-connected disability 
benefits, also qualifies him for housing loan benefits.  If 
the appellant's service meets the definition of active duty 
for purposes of 38 U.S.C.A. § 3702, basic entitlement to 
housing loan benefits (to include home loan guarantee program 
benefits) is established.  If his service does not qualify as 
active duty for purposes of 38 U.S.C.A. § 3702, then he is 
not entitled to housing loan benefits.  Basic entitlement to 
housing loan benefits requires that the appellant had active 
duty.  See 38 U.S.C.A. §§  3702(a)(2).

Service department certifications received by the RO from the 
U.S. Army Reserve Personnel Center in July 1996 show that the 
veteran served in beleaguered status with the Philippine 
Commonwealth Army, United States Army Forces in the Far East, 
from December 8, 1941, to April 8, 1942, and had regular 
Philippine Army service from October 13, 1945, to February 
17, 1946.  The service department certified that for the 
intervening period, the appellant was engaged in civilian 
pursuits and not engaged in military activities from April 9, 
1942, to September 1, 1943;  that the appellant's alleged POW 
status for the period from April 2, 1944, to September 30, 
1944, was not supported;  that his alleged guerilla service 
for the period from September 2, 1943, to August 15, 1945, 
was not supported;  and that he was absent without leave from 
August 16, 1945, to October 12, 1945.   This was a 
redetermination endorsed to supersede a less favorable 
certification dated in August 1961.  The redetermination was 
due to location of additional records.

The Board acknowledges that information newly obtained by the 
service department in July 1996 rendered the appellant an 
eligible veteran for service-connected disability benefits, 
see 38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000), and that 
he is currently service connected for residuals of malaria 
and residuals scars of a shrapnel wounds to the left hand and 
left side of the head.  However, as will be discussed below, 
the law as it pertains to basic entitlement to home loan 
guarantee program benefits is different, and the appellant's 
specific service renders him ineligible for VA home loan 
guarantee program benefits.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance;  the Missing Persons' Act;  and compensation for 
service-connected disability (thus, the appellant's current 
entitlement to service-connected disability benefits) or 
death, dependency and indemnity compensation for service-
connected death (with an exception);  and burial benefits.  
See 38 U.S.C.A. § 107;  38 C.F.R. § 3.8.  With an exception 
not pertinent to this appeal, service in the Philippine 
Scouts (Regular Philippine Scouts) is included for VA 
disability pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.8(a).

38 U.S.C.A. § 107 is determinative in this case.  The 
appellant's service does not legally qualify as active duty 
for purposes of entitlement to VA home loan guarantee program 
benefits.  The VA is bound by the service department's 
certification of the veteran's military service.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203 (2000).  
The veteran had no other verified service.  Service before 
July 1, 1946, as a Philippine Scout, or in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for purposes of certain VA benefits.  
However, by statute and regulation it does not establish 
basic eligibility for home loan guarantee program benefits.  
See 38 U.S.C.A. §§ 107(a), 3702;  38 C.F.R. §§ 3.8, 3.9.

The Board notes that the veteran had no service with the 
Regular Philippine Scouts, and the record unequivocally shows 
that his recognized periods of service were before July 1, 
1946.  Inasmuch as the United States service department's 
verification of the veteran's service is binding on the VA, 
the law precludes basic eligibility for home loan guarantee 
program benefits based on the veteran's service.  As such, 
the veteran's claim of entitlement to VA home loan guarantee 
program benefits is denied due to the absence of legal merit, 
or the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994). 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

As VA is bound by the determinations of the service 
department, and there is nothing to indicate that further 
inquiries to the service department would yield verification 
of service which would establish entitlement to home loan 
guarantee program benefits, the Board finds that there is no 
reasonable possibility that further development of the claim 
for VA home loan guarantee program benefits would establish 
entitlement to such benefits.  The Board therefore finds that 
further development on this issue is not warranted.  Also, in 
an April 2000 statement of the case, the veteran was notified 
that he did not have the type of service required for VA home 
loan guarantee program benefits, and was further notified 
that VA had no authority to amend or change the decision of 
the Department of Army as to what type of service the 
appellant had.  In light of the foregoing, the Board finds 
that all development and notice requirements which would have 
a reasonable possibility of leading to substantiation of the 
appellant's claim have been undertaken by the RO.  The Board 
finds that the letter and intent of the notice and 
development requirements of the VCAA have been fulfilled in 
adjudicating the issue of entitlement to home loan guarantee 
program benefits in the present case.  

Finally, the Board must point out that it is literally 
impossible to conceive that any regulations implementing the 
VCAA could affect this matter.  The determinative question is 
whether or not the appellant had qualifying service.  The law 
and regulations governing this question are clear and were 
properly communicated to the claimant.  They provide only a 
very limited scope for evidence to substantiate the claim.  
Thus, in order to provide any opportunity to substantiate the 
claim of the appellant, new regulations would have to modify 
not simply the notice or development requirements of the 
VCAA, but also the substantive law governing recognition of 
service.  Plainly, the additional regulations addressing the 
VCAA will not do that.




ORDER

Entitlement to VA home loan guarantee program benefits is 
denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

